      Case 1:16-cv-09517-LAK-KHP Document 311 Filed 07/02/20 Page 1 of 1

                       BROOK & ASSOCIATES, PLLC
                              NEW YORK | N E W J E R S E Y | WASHINGTON DC

BRIAN C. BROOK                                                                    100 CHURCH STREET
BRIAN@BROOK‐LAW.COM                                                               FLOOR 8
                                                                                  NEW YORK, NY 10007
                                                                                  TEL: (212) 256‐1957




                                                        July 2, 2020

By ECF

The Honorable Katherine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
       Lester Eber Substitution Extension Request

Dear Judge Parker,

Counsel for Wendy Eber has advised that her appointment as Executrix of the Lester Eber Estate
has been delayed because her mother and brother object to her appointment. The hearing date has
been set for late August.

I write because the Rules require a motion to substitute an estate within 90 days after the filing of
suggestion of death, absent leave from the Court. Since the suggestion of death was filed on
April 5, and the delay in filing will be due to no fault of Plaintiffs, I respectfully request that the
Court extend the time to file the motion to substitute.

We thank the Court for its attention to this matter.

                                                        Respectfully submitted,


                                                                              .
                                                        Brian C. Brook




                                        WWW.BROOK‐LAW.COM
